DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrase “a patient” twice in line 7. It is unclear if these phrases are referring to the “a patient” previously recited in the claim. For this examination, each instance of “a patient” in line 7 of claim 1 is being interpreted as “the patient”. Claim 14 recites the phrase “a patient” in line 3. It is unclear if this “a patient” is a new patient, or if it is referring back to the previously cited patient. For this examination, the phrase “a patient” in line 3 of claim 14 is being interpreted as “the patient”. Claim 17 recites the phrase “the processor” in line 3. This phrase lacks proper antecedent basis. For this examination, “the processor” in claim 17 is being interpreted as “a processor”. Further regarding claim 17, it is unclear if the “predetermined electrical potential data” in line 4 is the same predetermined electrical potential data that is stored in the memory of the head mountable device. For this examination, the predetermined electrical potential data that is compared to received electrical potential signal data is being interpreted as any predetermined electrical potential data. Regarding claim 19, it is unclear what further limitation the claim provides to claim 1. Claim 1 does not positively recite that the device is configured to detect a functional disorder of the brain. Claim 19 merely recites an intended use of the claimed head mountable device (what the device can be used for), without positively reciting that the device is configured to detect the listed functional brain disorders. Claim 20 recites the phrases “the electrical potential signal data” and “the processor”. These phrases lack proper antecedent basis. For this examination, claim 20 is being interpreted such that the wireless transmitter is “configured to transmit electric potential signal data to a processor over a radio communications network.” Claim 26 recites the phrase “a patient” in lines 2 and 3. As with claim 1, it is unclear if these “a patient” phrases are referring back to the “a patient” in claim 25. For this examination, the phrases “a patient” in claim 26 are being interpreted as “the patient”. Claim 27 recites the phrase “a patient” in lines 7 and 8. As with claim 1, it is unclear if these phrases are referring back to the “a patient” previously recited in the claim. For this examination, the phrase “a patient” in lines 7 and 8 of claim 27 are being interpreted as “the patient”. Claims not explicitly rejected above are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 18, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 25 follows.
Regarding claim 25, the claim recites a series of steps or acts, including detecting a functional disorder of a brain based on a comparison of acquired data to stored data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of detecting a functional disorder of a brain based on a comparison of acquired data to stored data sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 25 merely recites detecting a functional disorder; there is no indication that the detection is in any way relayed to a user. The detection does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the detection, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of providing a visual stimulus and measuring an electrical response of the brain to the visual stimulus. The stimulating and measuring steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes the steps from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claims 17 and 27, the devices recited in the claim are generic devices comprising generic components configured to perform the Abstract Idea. The recited head mountable device is a generic device comprising: routine light sources and light source controllers (an LED driver) configured to perform pre-solutional data gathering activity, and with respect to claim 27, a conventional computing device comprising well-known elements (receiver, wireless transmitter, radio receiver, memory, processor) configured to aid in performing the Abstract Idea. Claim 17 merely recites a processor that compares acquired data to stored data to make a determination. This is a step that may clearly be performed in the human mind.
Dependent claims 18 and 26 also fail to add something more to abstract claims 17 and 25, respectively. Claim 18 merely recites what element of a signal is compared to stored data. The human mind is capable of comparing amplitude values, frequency values, and latency values. Claim 26 merely recites where the head mountable device is configured to be placed. The comparing and detecting steps recited in claims 17 and 25 maintain a high level of generality even when considered in combination with the dependent claims.
Claims 23 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 23 improperly recites human tissue as part of the claimed invention. It is suggested that Applicant amend the claim to recite that each said EEG electrode is configured to be positioned adjacent to the occipital lobe in order to remove the recitation of human tissue. Claim 24 is rejected due to its dependence on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14, 16, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 (US Pub No. 2016/0007921 – cited by Applicant) in view of Min’858 (US Pub No. 2016/0192858).
Regarding claim 1, Figures 1A-1C of Galea et al.’921 disclose a head mountable device for detecting a functional disorder of the brain in a patient (see ABSTRACT), the device comprising: a display device 24 configured to display a visual stimulus (section [0038]); and at least one electrode 20a-20b for measuring electrical potential (section [0034]); the device being configured to be mountable on the head of a patient such that when mounted on the head of the patient, the display device is positioned before the eyes of the patient and the at least one electrode is positioned adjacent to the occipital lobe of the patient (section [0034] - electrode 20a of Figure 1C is positioned adjacent the occipital lobe).
Galea et al.’921 discloses all of the elements of the current invention, as discussed above, except for providing details of how the visual stimulus is displayed. Min’858 teaches a visual display device (Figure 1, visual display device 110) that comprises a plurality of LEDs (see Figures 2A, 2B, 3A, and 3B, and section [0035]) controlled by an LED driver (Figure 1, LED driver 120,180), the LED driver being configured to control each of said LEDs to display a visual stimulus (sections [0042-0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used an LED display comprising a plurality of LEDs and controlled by an LED driver as the display device of Galea et al.’921 as Min’858 teaches that an LED display including a plurality of LEDs each controlled by an LED driver may be used to display a visual stimulus. The modification to Galea et al.’921 would merely be combining prior art elements according to known methods to yield predictable results. Galea et al.’921 requires a display device to provide a visual stimulus to a patient, but fails to provide details of the display device, and Min’858 provides details of a display device capable of providing the visual stimulus required by Galea et al.’921.
Regarding claim 2, as taught by Min’858, the LED driver is configured to control each of said LEDs independently (sections [0042-0047).
Regarding claim 6, Galea et al.’921 teaches using a predefined illumination sequence as the visual stimulus (section [0038]). As modified by Min’858, the LED driver would activate the plurality of LEDs in the predefined illumination sequence.
Regarding claim 7, Galea et al.’921 teaches using a predefined flashing pattern as the visual stimulus (section [0038]). As modified by Min’858, the LED driver would activate the plurality of LEDs in the predefined flashing pattern.
Regarding claim 8, Galea et al.’921 teaches that said illumination sequence includes at least one of simultaneous illumination of LEDs, sequential illumination of LEDs, and selective activation of LEDs (the LEDs must be illuminated either all together, in groups (simultaneously and/or selectively), or one at a time (selectively)).
Regarding claim 9, the LED driver of Min’858 is configured to control a flashing frequency of each of said LEDs (sections [0042-0047]). As the visual stimulus of Galea et al.’921 is flashed to the user numerous times (section [0038]), the LED driver of Galea et al.’921 in view of Min’858 would be configured to control the flashing frequency of each of said LEDs.
Regarding claim 10, a flash of an image, as taught by section [0038] of Galea et al.’921, is a light pulse.
Regarding claim 11, Galea et al.’921 is silent as to the color of the visual stimulus. Min’858 teaches that white light emitting diodes may be used to elicit a visual evoked response in a patient, that the display of white light uses the rod cells widely distributed in the most peripheral part of the retina, and that a visual stimulus may be displayed in any color that can be visually recognized in order to elicit visual evoked potentials (sections [0035] and [0102]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the visual stimulus of Galea et al.’921 to be white light, as taught by Min’858, since white light may be used to elicit visual evoked potentials in a patient. The purpose of Galea et al.’921 is to elicit and measure visual evoked potentials in a patient (sections [0024], [0035], [0038]).
Regarding claims 12 and 13, Galea et al.’921 requires a visual stimulus to be flashed in front of the patient’s eyes numerous times, but fails to recite at which frequency the visual stimulus is presented to the user. Min’858 teaches setting the flashing frequency of a visual stimulus to a patient at 15 Hz (section [0045]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 to be configured to have the visual stimulus pulse at a frequency of 15 Hz, as taught by Min’858, as it would merely be combining prior art elements according to known methods to yield predictable results. A visual stimulus frequency of 15 Hz, as taught by Min’858, would elicit a visual evoked potential.
Regarding claim 14, Galea et al.’921 teaches that at least one electrode, electrode 20a, is configured to detect signals from the occipital lobe of the patient in response to the visual stimulus when the device is mounted on the head of the patient (section [0034]).
Regarding claim 16, Galea et al.’921 teaches a processor (Figure 1, processor 26) configured to receive electrical potential signal data from the at least one electrode (sections [0015-0016], [0032], [0038]).
Regarding claim 19, the functional disorder of the brain is selected from the group consisting of: concussion, neurological impairment, dementia, and multiple sclerosis (sections [0015] and [0032] – a neurological impairment is the result of an “injured brain”). Furthermore, claim 19 merely recites an intended use of the claimed head mountable device; it does not positively recite that the device is configured to detect a functional disorder of the brain. The device of Galea et al.’921 is capable of being used to detect a concussion, dementia, and multiple sclerosis.
Regarding claim 23, Galea et al.’921 teaches that the at least one electrode includes at least one reference sensor and at least one EEG electrode, each said EEG electrode being positioned adjacent to the occipital lobe of the patient (section [0034]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 in view of Min’858, as applied to claim 1, further in view of Anschel’516 (USPN 7,862,516).
Regarding claims 3-5, Figures 1A and 1B of Galea et al.’921 disclose that the device comprises a visor unit having a bridge suitable for positioning said visor unit on a nose of the patient. Galea et al.’921 in view of Min’858 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the plurality of LEDs being positioned symmetrically on both sides of said bridge on an inside surface of the visor unit. Anschel’516 discloses a head mountable device used to elicit visual evoked potentials from a patient (Figure 4, and see ABSTRACT), wherein the head mountable device comprises a plurality of LEDs (Figure 4, LEDs 116 and 136) being positioned symmetrically on both sides of a bridge of the head mountable device and on an inside surface of the device. The LEDs are positioned in a uniform configuration, the uniform configuration being a rectangular configuration on each side of an eyepiece of the head mountable device. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have configured the plurality of LEDs of Galea et al.’921 in view of Min’858 such that they are positioned symmetrically on both sides of said bridge and on an inside surface of the visor unit, as taught by Anschel’516, as it would merely be combining prior art elements according to known methods to yield predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 in view of Min’858, as applied to claim 14, further in view of Jung et al.’300 (WO 2015/161300).
Galea et al.’921 in view of Min’858 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the device comprising three electrodes positioned, respectively, to receive signals from O1, O2, and Oz of the occipital lobe of the patient. Jung et al.’300 discloses using three EEG electrodes positioned at the O1, O2, and Oz regions of a patient in order to detect a functional disorder of the brain in a patient (sections [0004-0008] and [0049]). Sections [0004-0006] disclose assessing potential visual field deficits in a patient by analyzing visual evoked potentials, wherein section [0049] indicates that the O1, O2, and Oz region electrodes are used to acquire the visual evoked potential signals. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 in view of Min’858 to include three electrodes positioned, respectively, to receive signals from O1, O2, and Oz regions of the patient, as taught by Jung et al.’300, since it would allow the device of Galea et al.’921 in view of Min’858 to assess any visual field deficits in the patient. 
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 in view of Min’858, as applied to claim 1, further in view of Causevic’820 (US Pub No. 2014/0171820).
Regarding claims 17 and 18, Galea et al.’921 in view of Min’858 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the device comprising a memory that is configured to store predetermined electrical potential values, wherein a processor is configured to compare received electric potential signal data with predetermined electric potential signal data to detect a functional disorder of the brain. Causevic’820 discloses a head mountable neurological assessment device comprising a memory that is configured to store predetermined electrical potential values (sections [0032-0034]), wherein a processor is configured to compare received electric potential signal data with predetermined electric potential signal data to detect a functional disorder (sections [0031-0035], specifically [0034] which teaches comparing received electric potential signal data with predetermined electric potential signal data of “normal patients and patients with a variety of different abnormalities”). It is noted that sections [0031] and [0035] teach that one of the stored electrical potential values is amplitude. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 in view of Min’858 to include a memory configured to store predetermined electrical potential values (e.g. amplitude), wherein the processor is configured to compare received electric potential signal data with predetermined electric potential data to detect a functional disorder of the brain, as taught by Causevic’820, as it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Galea et al.’921 in view of Min’858 provides an algorithm by which to detect a functional disorder of the patient’s brain – comparing an amplitude of the patient’s visual evoked potential (VEP) to predetermined, stored VEP amplitude values of individuals exhibiting normal or abnormal brain function.
Regarding claim 20, Galea et al.’921 in view of Min’858 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the device comprising a wireless transmitter, the wireless transmitter configured to transmit electric potential signal data to a processor over a radio communications network. Causevic’820 discloses a head mountable neurological assessment device comprising a wireless transmitter (Figure 1B, wireless transmitter 26), wherein the wireless transmitter is configured to transmit electric potential signal data to a processor over a wireless communications network (section [0020]). The electric potential signal data is transmitted to the remote processor (a computing device) for storage and/or further evaluation. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 in view of Min’858 to include a wireless transmitter configured to transmit electric potential signal data to a processor/computing device over a communications network, as taught by Causevic’820, as it would allow the electric potential signal data to be stored and/or evaluated at a location remote from the patient. Official notice is being taken that it is well known in the art to use a radio communications network (e.g. rf network) to wirelessly transmit electric potential signal data from a medical device to a remote processor/device.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 in view of Min’858, as applied to claim 1, further in view of Rothman’221 (US Pub No. 2014/0316221).
Regarding claim 20, Galea et al.’921 in view of Min’858 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the device comprising a wireless transmitter, the wireless transmitter configured to transmit electric potential signal data to a processor over a radio communications network. Rothman’221 teaches a head mountable neurological assessment device comprising a wireless transmitter configured to transmit electric potential signal data to a processor over a communications network (sections [0033] and [0036] – wireless transceiver). The electric potential signal data is transmitted to the processor for storing the data, and/or for more complex data processing or analysis (section [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 in view of Min’858 to include a wireless transmitter configured to transmit electric potential signal data to a processor over a communications network, as taught by Rothman’221, as it would allow the electric potential signal data to be stored and/or further processed at a remote location. Official notice is being taken that it is well known in the art to use a radio communications network (e.g. rf network) to wirelessly transmit electric potential signal data from a medical device to a remote processor/device.
Regarding claim 21, Rothman’221 further discloses that the wireless transceiver may be used to send activation signals to the head mountable neurological assessment device in response to a command input by a user, wherein the head mountable neurological assessment device starts the acquisition of physiological signals from the patient upon receiving the activation signals (section [0033]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the head mountable device of Galea et al.’921 in view of Min’858 to include a receiver configured to receive activation signals for the LED display, wherein the LED display begins displaying the visual stimulus on receipt of an activation signal, as Rothman’221 teaches that using a receiver in a head mountable neurological assessment device can be used to start the acquisition of physiological signals from a patient. The modification to Galea et al.’921 in view of Min’858 would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, the modification to Galea et al.’921 in view of Min’858 would be applying a known technique to a known device ready for improvement to yield predictable results (a user could control when to start the acquisition of physiological signals by inputting a command via a user interface).
Regarding claim 22, Official notice is being taken that it is well known in the art to use a radio communications network (e.g. rf network comprising a radio receiver) to wirelessly transmit and receive signals between a medical device and a remote computer.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 in view of Min’858, as applied to claim 23, further in view of Jung et al.’300 further in view of Kim et al.’974 (WO 2016/182974 – cited by Applicant).
Galea et al.’921 in view of Min’858 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the device comprising a sensor plate, wherein the sensor plate comprises at least one reference sensor positioned above a plurality of EEG electrodes. Jung et al.’300 discloses using three EEG electrodes positioned at the O1, O2, and Oz regions of a patient in order to detect a functional disorder of the brain in a patient (sections [0004-0008] and [0049]). Sections [0004-0006] disclose assessing potential visual field deficits in a patient by analyzing visual evoked potentials, wherein section [0049] indicates that the O1, O2, and Oz region electrodes are used to acquire the visual evoked potential signals. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 in view of Min’858 to include three electrodes positioned, respectively, to receive signals from O1, O2, and Oz regions of the patient, as taught by Jung et al.’300, since it would allow the device of Galea et al.’921 in view of Min’858 to assess any visual field deficits in the patient.
Galea et al.’921 in view of Min’858 further in view of Jung et al.’300 discloses all of the elements of the current invention, as discussed above, except for the at least one reference sensor (Galea et al.’921 teaches the use of a reference sensor – section [0034]) being positioned above the plurality of EEG electrodes. Figure 1 of Kim et al.’974 discloses a plurality of EEG electrodes 111 (section [0047]) positionable adjacent an occipital lobe of a patient, wherein one electrode 111 is positioned above the occipital lobe electrodes. Section [0052] of Kim et al.’974 discloses that the one electrode 111 is capable of being a reference electrode. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Galea et al.’921 in view of Min’858 further in view of Jung et al.’300 such that the reference electrode is above the three occipital lobe EEG electrodes as Kim et al.’974 teaches such a configuration. The modification to Galea et al.’921 in view of Min’858 further in view of Jung et al.’300 would merely be the simple substitution of one known EEG electrode and reference electrode configuration for another to obtain predictable results.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Galea et al.’921 in view of Min’858 further in view of Causevic’820.
Regarding claims 25 and 26, please refer to the rejection of claim 17 in paragraph 11 above. The sections of Galea et al.’921 cited in paragraphs 8 and 11 above, as modified by Min’858 in paragraph 8 and by Causevic’820 in paragraph 11, disclose a method comprising the steps set forth in claims 25 and 26. 
Regarding claim 27, please refer to the rejection of claim 20 in paragraph 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791